EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone message from Steven Benintendi on July 12, 2022.  The application has been amended as follows: 

Replaced claim 21 with the following:
21. A method of manufacturing a wind turbine blade, comprising: 
assembling a first mould half and a second mould half assembled according to claim 20;
placing fibre and a resin in the mould shell of the first mould half to form a first shell half of the wind turbine blade; and 
placing fibre and a resin in a mould shell of the second mould half to form a second shell half of the wind turbine blade.

Allowable Subject Matter
Claims 1-12, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art references are Galdeano (US 8,951,457), Hickey (US 1,940,910), and Davis (US 20140338815).  
Galdeano and Hickey were applied in previous rejections of the claims, and the amendment to claim 1 and new claim 20 overcome this combination because these references do not teach an adjustment connector through an opening in the first bracket and opening in the second bracket as recited in claim 1, or the brackets are coupled to the flanges as recited in claim 2.
Davis was identified as pertinent in the June 20, 2022 Interview Summary, and specific suggestions for overcoming Davis were discussed.  The June 27, 2022 amendment to claim 1 incorporates suggestion (3) from the Interview Summary, and claim 20 appears to be based on suggestion (2) from the Interview Summary.  The Davis device does not have a first bracket with a first leg and a second bracket with a first leg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742